DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment, filed 01/05/2021, has been entered.  Claims 1-2, 4-8, and 11-15 remain pending in this application.
Response to Arguments
	Applicant’s amendment removing the subject matter rejected under 35 USC 112(a) and (b) is persuasive and those rejections are now withdrawn.
Applicant’s arguments regarding Schricker, Lin, Park, or Song failing to teach the amended subject matter is persuasive.  
However, Applicants have amended the claims to incorporate the subject matter of claim 10 as well as requiring the limitation “wherein a bottom surface of the protrusions is lower than a top surface of the first IMD layer.”  
	Applicant’s arguments do not address the rejection of claim 10 in view of Sunohara, which teaches the top surface of the protrusions is higher than a top surface of the first IMD layer as required in now cancelled claim 10.  As Sunohara also teaches the layer that functions as the protrusions (120) having a top surface above the surrounding dielectric layer (115) and a bottom surface lower than a top surface of the surrounding dielectric layer (115), the claims will now be rejected in view of Sunohara.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Schricker et al (US 2009/0278112 hereinafter Schricker) in view of Lin et al (US 2006/0270227 hereinafter Lin) in view of Park et al (US 2013/0256621 hereinafter Park) in view of Sunohara et al (US 2011/0297426 hereinafter Sunohara).
With respect to claim 1, Schricker (Figs. 1 and 2A) teaches a method for fabricating semiconductor device, comprising: 
forming a first metal interconnection (203)  in a first inter-metal dielectric (IMD) layer (211); ([0052])
forming a carbon nanotube (CNT) junction (205) on the first metal interconnection (203). ([0058])
Schricker teaches forming an adhesion layer (204) formed of WN, which comprise a same material (W) as the first metal interconnection (203), but fails to explicitly disclose performing a treatment process to roughen a top surface of the first metal interconnection. ([0021])
Schricker fails to explicitly disclose wherein the treatment is performed without roughening sidewalls of the first metal interconnection.
3 surface roughening treatment (22) wherein the treatment is performed without roughening sidewalls of the metal interconnection (16). (Fig. 4 [0016])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the surface roughening treatment of Lin to improve the method of Schricker, as the roughening treatment improves the adhesion of subsequent layers formed thereon. ([0016]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Schricker (Figs. 1 and 2A) in view of Lin (Figs. 1-5) fails to explicitly disclose further comprising performing the treatment process to form protrusions on the top surface of the first metal interconnection.
Park teaches it is well-known in the art to utilize NH3 plasma for a surface treatment of tungsten to create a pattern of tungsten nitride with a rough surface. ([0049-0055] [0080])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention that by performing the NH3 plasma treatment of Park in the method of Schricker and Lin, tungsten nitride protrusions would be formed on the top surface of the first metal interconnection that is formed of tungsten, as these protrusions create more surface area for subsequent materials to be bonded that can improve adhesion and prevent delamination. Furthermore, it would have been obvious to one having ordinary skill in the art that a rough surface means there are portions that are higher than others, which are protrusions.  ([0095]) See MPEP 2143 (C) Use of known
Schricker (Figs. 1 and 2A) in view of Lin (Figs. 1-5) in view of Park fails to explicitly disclose wherein a bottom surface of the protrusions is lower than a top surface of the first IMD layer a top surface of the protrusions is higher than a top surface of the first IMD layer. 
However, Park (Figs. 11-20) teaches utilizing a plurality of intermetallic dielectric layers (120, 164, 165, 200) surrounding separate portions of a memory device, as each subsequent dielectric layer is formed as a new portion of the device is formed.  As such, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to apply this teaching to the device of Schricker, meaning the first electrode (202) of Schricker would be formed in a first intermetallic dielectric layer; the subsequent PIN diode (206) would be formed in a separate dielectric, followed by the second IMD (211’) that is used to surround the CNT junction. 
Sunohara (Figs. 3A-4) in a related art application, teaches forming a roughened surface in material 114, and forming a subsequent layer (120) that has a bottom surface lower than the dielectric (115) surrounding that layer and a top surface higher than the dielectric (115) surrounding that layer. ([0045-0050])

With respect to claim 2, Schricker (Figs. 1 and 2A) in view of Lin (Figs. 1-5) in view of Park in view of Sunohara teaches the method of claim 1, wherein the treatment process comprises a NH3 plasma treatment process (22). ([0016])
With respect to claim 4, Schricker (Figs. 1 and 2A) in view of Lin (Figs. 1-5) in view of Park in view of Sunohara teaches the method of claim 1, wherein the protrusions and the first metal interconnection comprise same material. ([0052] and [0080] of Park; the first metal interconnection is formed of tungsten, while the protrusions and adhesion layer are intentionally formed to be tungsten nitride, which both comprise tungsten)
With respect to claim 5, Schricker (Figs. 1 and 2A) in view of Lin (Figs. 1-5) in view of Park in view of Sunohara teaches the method of claim 1, wherein the protrusions and the first metal interconnection comprise copper (Cu) or tungsten (W). ([0052] and [0080] of Park; the first metal interconnection is formed of tungsten, while the protrusions and adhesion layer are intentionally formed to be tungsten nitride, which both comprise tungsten)
With respect to claim 6, Schricker (Figs. 1 and 2A) in view of Lin (Figs. 1-5) in view of Park in view of Sunohara teaches the method of claim 1, further comprising 
forming a bottom electrode layer (207c) on the first IMD layer (211), the protrusions, and the first metal interconnection (203); ([0052])
forming a carbon nanotube (208) layer on the bottom electrode layer (207c); ([0055-0057])

patterning the top electrode layer (210), the CNT layer (208), and the bottom electrode layer (207c) to form the CNT junction (205). ([0059])
With respect to claim 7, Schricker (Figs. 1 and 2A) in view of Lin (Figs. 1-5) in view of Park in view of Sunohara teaches the method of claim 6, further comprising: 
forming a cap layer (218) on the first IMD layer (211) and the CNT junction (205); ([0062])
Page 10 of 13forming a second IMD layer (211’) on the cap layer (218); ([0062]) and 
forming a second metal interconnection (214) in the second IMD layer (211’) and the cap layer (218) to electrically connect the CNT junction (205). ([0065] second metal interconnect (214) is formed of tungsten))
Claims 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schricker in view of Lin in view of Song et al (US 2009/0121219 hereinafter Song) in view of Park in view of Sunohara.
With respect to claim 8, Schricker (Figs. 1 and 2A) teaches a semiconductor device, comprising: 
a first metal interconnection (203) in a first inter-metal dielectric (IMD) layer (211); ([0052])
a carbon nanotube (CNT) junction (205) on the first metal interconnection (203). ([0058])
wherein the CNT junction comprises: 
a bottom electrode layer (207c) on the protrusions and the first metal interconnection (203); ([0052])

a top electrode layer (210) on the CNT layer (208). ([0058])
Schricker teaches forming an adhesion layer (204) formed of WN, which comprises the same material (W) as the first metal interconnection, but fails to explicitly disclose protrusions on the first metal interconnection.
Lin (Figs. 1-5) teaches a method of forming a metal interconnection (16) that undergoes an NH3 surface roughening treatment (22) wherein the treatment is performed without roughening sidewalls of the metal interconnection (16). (Fig. 4 [0016])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the surface roughening treatment of Lin to improve the method of Schricker, as the roughening treatment improves the adhesion of subsequent layers formed thereon. ([0016]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Song, in a related art application, teaches the use of an NH3 plasma to perform a surface treatment process in which the surface is roughened prior to the formation of carbon nanotubes. ([0049-0055])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to utilize the surface treatment of Song comprising a NH3 plasma treatment in the method of Schricker in view of Lin, as this treatment is advantageous in the subsequent formation of carbon nanotubes and provides grains at the surface. ([0053]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
3 plasma for a surface treatment of tungsten to create a pattern of tungsten nitride. ([0080])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention that the NH3 plasma treatment of Park and Song would have aided in the formation of the WN adhesion layer of Schricker, which in view of Lin would have been rough protrusions. ([0080]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
Schricker (Figs. 1 and 2A) in view of Lin (Figs. 1-5) in view of Song in view of Park fails to explicitly disclose wherein a bottom surface of the protrusions is lower than a top surface of the first IMD layer a top surface of the protrusions is higher than a top surface of the first IMD layer. 
However, Park (Figs. 11-20) teaches utilizing a plurality of intermetallic dielectric layers (120, 164, 165, 200) surrounding separate portions of a memory device, as each subsequent dielectric layer is formed as a new portion of the device is formed.  As such, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to apply this teaching to the device of Schricker, meaning the first electrode (202) of Schricker would be formed in a first intermetallic dielectric layer; the subsequent PIN diode (206) would be formed in a separate dielectric, followed by the second IMD (211’) that is used to surround the CNT junction. 
Sunohara (Figs. 3A-4) in a related art application, teaches forming a roughened surface in material 114, and forming a subsequent layer (120) that has a bottom surface lower than the dielectric (115) surrounding that layer and a top surface higher than the dielectric (115) surrounding that layer. ([0045-0050])
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to form the protrusions of Schricker in view of Lin in view of Song in view of Park to be above the IMD, as Sunohara teaches it is well-known to form protrusions with tops above and bottoms below the surrounding dielectric layers as this allows subsequent layers more surface area with which to contact the protrusions. ([0052]) See MPEP 2143 (C) Use of known technique to improve similar devices (methods, or products) in the same way.
With respect to claim 11, Schricker (Figs. 1 and 2A) in view of Lin (Figs. 1-5) in view of Song in view of Park in view of Sunohara teaches the semiconductor device of claim 8, further comprising: 
a second metal interconnection (214) on the CNT junction (205); ([0062]) 
a cap layer (218) on a sidewall of the CNT junction (205) and on the first IMD layer (211); ([0062]) and 
a second IMD layer (211’) on the cap layer (218) and around the second metal interconnection (214). ([0065])
With respect to claim 12, Schricker (Figs. 1 and 2A) in view of Lin (Figs. 1-5) in view of Song in view of Park in view of Sunohara teaches the semiconductor device of claim 11, wherein the cap layer comprises: 
a first L-shaped portion on one side of the CNT junction; (Fig. 2A [0062]) and 
a second L-shaped portion on another side of the CNT junction. (Fig. 2A [0062])
With respect to claim 13, Schricker (Figs. 1 and 2A) in view of Lin (Figs. 1-5) in view of Song in view of Park in view of Sunohara teaches the semiconductor device of claim 11, wherein the 
With respect to claim 14, Schricker (Figs. 1 and 2A) in view of Lin (Figs. 1-5) in view of Song in view of Park in view of Sunohara teaches the semiconductor device of claim 8, wherein the protrusions and the first metal interconnection comprise same material. ([0052] and [0080] of Park; the first metal interconnection is formed of tungsten, while the protrusions and adhesion layer are intentionally formed to be tungsten nitride, which both comprise tungsten)
With respect to claim 15, Schricker (Figs. 1 and 2A) in view of Lin (Figs. 1-5) in view of Song in view of Park in view of Sunohara teaches the semiconductor device of claim 8, wherein the protrusions and the first metal interconnection comprise copper (Cu) or tungsten (W). ([0052] and [0080] of Park; the first metal interconnection is formed of tungsten, while the protrusions and adhesion layer are intentionally formed to be tungsten nitride, which both comprise tungsten)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M GALVIN III whose telephone number is (571)272-0559.  The examiner can normally be reached on M-F: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 5712721864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH M GALVIN III/Primary Examiner, Art Unit 2898